Dear Ms. Cook:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. Specifically, you ask:
 In order to qualify for the office of alderman does the candidate have to be a resident of their respective ward for at least a year immediately preceding the time of qualification?
The answer to your question is found in La. R.S. 33:384 and33:385 which are reproduced in pertinent part below:
384. Qualifications of mayor
      The mayor shall be an elector of the municipality who at the time of qualification as a candidate for the office of mayor shall have been domiciled and actually resided for at least the immediately preceding year in the municipality. . . .
 385. Qualifications of alderman; vacancies; office holding; contracting
 A. The qualifications of the aldermen shall be the same as are prescribed for the mayor, and in addition, those elected from wards must be residents of their respective wards.
It is apparent from reading the two statutes that an alderman candidate must be an elector of the municipality and have been domiciled and actually resided in the municipality for at least the year immediately preceding the time of qualification. Revised Statute 33:385 adds the requirement that an alderman elected from a ward must be a resident of the ward.
While a year of domicile and residence in the municipality prior to qualification is expressly set out, no such requirement of one year in a ward is stated. Therefore, it appears that the qualifying candidate must be a resident of the respective ward, but is not required to have been a resident of the ward for any particular time.
We trust this adequately answers your question. If you should need anything further do not hesitate to contact this office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By:__________________________  FRANCES E. JONES
Assistant Attorney General
RPI/FEJ/sc